SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

606
CA 12-02381
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF NORSE PIPELINE, LLC,
PETITIONER-APPELLANT,

                     V                                           ORDER

TOWN OF BUSTI, TOWN OF FRENCH CREEK, TOWN OF
NORTH HARMONY AND TOWN OF SHERMAN, ET AL.,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


AMIGONE, SANCHEZ & MATTREY, LLP, BUFFALO (B.P. OLIVERIO OF COUNSEL),
FOR PETITIONER-APPELLANT.

THE VINCELETTE LAW FIRM, ALBANY (DANIEL G. VINCELETTE OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered September 11, 2012 in proceedings
pursuant to RPTL article 7. The order settled the record on appeal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court